    Case 2:16-cv-00168-DN Document 147 Filed 06/15/21 PageID.3806 Page 1 of 11


             REDACTED VERSION OF [142] SEALED MEMORANDUM DECISION

                                 THE UNITED STATES DISTRICT COURT
                                         DISTRICT OF UTAH


    WILDEARTH GUARDIANS and GRAND                          SEALED MEMORANDUM DECISION
    CANYON TRUST,                                          AND ORDER TO SEAL A PORTION OF
                                                           PLAINTIFFS’ OPENING BRIEF
            Plaintiffs,
                                                           FILED UNDER SEAL
    v.
                                                           Case No. 2:16-cv-00168-DN
    DEBRA HAALAND, in her official capacity
    as Secretary of the Interior, et al.,                  District Judge David Nuffer

            Federal Defendants,

            and

    STATE OF UTAH, CANYON FUEL
    COMPANY, LLC,

            Defendant-Intervenors.


           In compliance with the Stipulated Protective Order 1 entered on February 9, 2021,

Plaintiffs filed Plaintiffs’ Motion for Leave to File Their Opening Brief Under Seal. 2 As the

party designating portions of Plaintiffs’ Opening Brief as confidential, 3 Federal Defendants, after

receiving a deadline extension, 4 filed their Motion to Seal Plaintiffs’ Opening Brief (“Motion”). 5


1
    Docket no. 122, filed Feb. 9, 2021.
2
    Docket no. 128, filed Apr. 2, 2021.
3
 Plaintiffs’ request that Federal Defendants add the BLM’s fair market value analysis (“FMV Analysis”) for the Flat
Canyon Tract coal reserves to the administrative record was granted (Memorandum Decision and Order Granting in
Part and Denying in Part Motion to Expand Record and Conduct Limited Discovery, docket no. 97, entered Jul. 8,
2019). Federal Defendants argued the FMV Analysis is highly confidential and their request to lodge the FMV
analysis under seal subject to the Stipulated Protective Order (docket no. 122, filed Feb. 9, 2021) was granted, and
Federal Defendants were ordered to comply with DUCivR 5-3 if they found it necessary to seal any documents
during briefing. See Order Granting Unopposed Motion to Amend Scheduling Order, docket no. 120, filed Jan. 22,
2021.
4
 Order Granting [131] Motion for Extension of Time to File Federal Defendant’s Motion to Seal Plaintiff’s Opening
Brief, docket no. 132, filed Apr. 9, 2021.
5
    Docket no. 133, filed Apr. 19, 2021 (“Motion”).
    Case 2:16-cv-00168-DN Document 147 Filed 06/15/21 PageID.3807 Page 2 of 11




Plaintiffs were then ordered to file any response to the Motion by April 30, 2021. 6 Plaintiffs

timely filed their response 7 objecting to the Motion (“Response”), and Federal Defendants timely

filed a reply (“Reply”). 8 Federal Defendants also filed a motion requesting leave to file under

seal all briefing for the Motion (“Motion to Seal Briefing”). 9

           Based on careful review of the parties’ memoranda, exhibits, and the portion of

Plaintiffs’ Opening Brief Federal Defendants wish to seal, the Motion is GRANTED in part and

the Motion to Seal Briefing is GRANTED in full.




6
    Docket no. 134, entered Apr. 19, 2021.
7
 Plaintiffs’ Response to Federal Defendants’ Motion to Seal Plaintiffs’ Opening Brief (“Response”), docket no.
135, filed Apr. 29, 2021.
8
    Reply in Support of Motion for Leave to File under Seal (“Reply”), docket no. 136, filed May 13, 2021.
9
 Motion for Leave to File Under Seal Plaintiff’s Opposition to Motion to Seal and Federal Defendants’ Reply in
Support of Motion to Seal (“Motion to Seal Briefing”), docket no. 137, filed May 13, 2021.



                                                                                                                 2
 Case 2:16-cv-00168-DN Document 147 Filed 06/15/21 PageID.3808 Page 3 of 11




Table of Contents
DISCUSSION ................................................................................................................................. 3
ANALYSIS ..................................................................................................................................... 5
     The First Paragraph contains some sensitive information that must be either sealed or
                altered. ..................................................................................................................... 6
     The Second Paragraph contains some sensitive quantitative and qualitative information
                that must be either sealed or removed..................................................................... 7
CONCLUSION ............................................................................................................................... 9
ORDER ......................................................................................................................................... 10


                                                             DISCUSSION

            Federal Defendants request the sealing of two paragraphs (“First Paragraph, Second

Paragraph”) 10 from Plaintiffs’ Opening Brief which contain statements regarding a fair market

value analysis (“FMV Analysis”) prepared by the Bureau of Land Management (“BLM”) for the

coal mine lease at issue in this action. Federal Defendants argue the paragraphs contain sensitive

information which, if disclosed, would harm their commercial interests. Specifically, Federal

Defendants assert that public disclosure of the BLM’s FMV analysis would undermine the

competitive nature of the public bidding process used for leasing public lands for coal mining 11

because “[t]he Secretary may not accept a bid ‘which is less than the fair market value” of the

coal’” 12 and the “numerical FMV estimate is frequently the only competition against which a

company must bid to acquire a lease tract.” 13 “Were such a potential bidder able to replicate

BLM’s qualitative and quantitative methodology for estimating the numerical FMV, that bidder




10
  Plaintiffs’ Opening Brief Filed Under Seal, docket no. 129, filed Apr. 2, 2021. The First Paragraph begins on line
7 of page 31 and ends on line 3 of page 32 and includes footnotes 156 and 158, as highlighted. The Second
Paragraph begins on line 4 of page 32 and ends on line 2 of page 33 and includes footnote 160 and most of footnote
162, as highlighted.
11
     Motion at 2–3.
12
     Id. at 2.
13
     Id. at 7.



                                                                                                                                                3
 Case 2:16-cv-00168-DN Document 147 Filed 06/15/21 PageID.3809 Page 4 of 11




could submit a bid at or near BLM’s FMV estimate, creating an unfair or ‘gamed’ bidding

process and suppressing the value of bids for pending sales.” 14

            Federal Defendants further argue that the two paragraphs “constitut[e] less than five

percent of the whole [Opening Brief];” 15 that BLM maintains the confidentiality of its FMV

analysis by keeping it in a secure location and limiting access; and that the FMV analysis itself

has already been lodged under seal in this action. 16 Federal Defendants assert that disclosure of

the two paragraphs would harm the public’s interests “by undermining the competitive nature of

the process.” 17 Federal Defendants also assert that Plaintiffs’ “characteriz[ation] of their use of

the FMV Analysis as not challenging the methods used in the FMV analysis or its results” is

“immaterial to whether that information should remain under seal and does not lessen the

damage to BLM or the public from that information’s disclosure.” 18

            Plaintiffs argue the two paragraphs should not be sealed because they do not contain

sensitive information and only provide “general observations in the FMV analysis about the

energy market, and [] coal-market data that, save for one potential exception, the government has

already made public.” 19 Plaintiffs further argue that “sealing the information would disserve the




14
     Id.
15
     Id. at 6.
16
     Id. at 9–11.
17
     Motion at 2 and 6.
18
     Reply at 3.
19
     Response at 1.



                                                                                                       4
 Case 2:16-cv-00168-DN Document 147 Filed 06/15/21 PageID.3810 Page 5 of 11




public’s judicial-access interest” and would “forbid Plaintiffs’ lawyers from disclosing to their

own clients, let alone the public, one of the arguments made to advance [their] claims.” 20

                                                    ANALYSIS

            There is a “strong presumption in favor of public access” which “can be overcome where

countervailing interests heavily outweigh the public interests in access.” 21 “The party seeking to

seal the records “bears the burden of justifying that secrecy” and must “articulate a sufficiently

significant interest that will justify continuing to override the presumption of public access.” 22

            When deciding whether to seal documents, “the relevant facts and circumstances of the

particular case and weight of the relative interests of the parties” must be considered. 23

            In Natural Resources Defense Council, Inc. v. U.S. Dept. of Interior, cited by Federal

Defendants, the district court found that certain quantitative data, namely the Government’s

pricing model and its fair market value estimates, was privileged. 24 The court also found certain

qualitative information to be privileged when the “qualitative and quantitative data [were]

inextricably intertwined.” 25 The court also noted that while “courts have sometimes required the

Government to disclose single factors relevant to multi-factor analyses . . . the Court has not

found[] authority that would require the Government to disclose every factor it considers and its

method for evaluating those factors.” 26




20
     Response at 1.
21
     United States v. Bacon, 950 F.3d 1286, 1293 (10th Cir. 2020).
22
     Id.
23
     Id. at 1294.
24
     73 F. Supp. 3d 350, 354 (S.D.N.Y. 2014).
25
     Id. at 357.
26
     Id. at 356 (emphasis in original).



                                                                                                      5
     Case 2:16-cv-00168-DN Document 147 Filed 06/15/21 PageID.3811 Page 6 of 11




                           The First Paragraph contains some sensitive information
                                     that must be either sealed or altered.

                The First Paragraph contains high-level, general analysis by the BLM from 2015, stating that

Utah’s coal market is subject to the basic principles of supply and demand, that declining demand for coal

contributed to declining coal prices, and that the FMV Analysis confirmed the idea that lower natural gas

prices contribute to declining domestic coal production. These general statements regarding the 2015 coal

market situation in Utah and the statements about correlation between pricing of different energy products

are not privileged. This information is five years old, publicly available, does not provide any quantitative

data, and does not provide any qualitative information that is “inextricably intertwined”27 with any

quantitative data. However, the following highlighted statements and footnote 156 are privileged:



                       Although the FMV analysis did not examine how withholding Flat Canyon coal

                       from the market would affect the price of coal and demand for it,




                The highlighted portions provide a direct quote from the FMV Analysis, discloses what

    appears to be the key determining factor in the FMV Analysis, and provides reasoning for the




    27
         Id. at 357.



                                                                                                        6
 Case 2:16-cv-00168-DN Document 147 Filed 06/15/21 PageID.3812 Page 7 of 11




analysis. This disclosure would harm the BLM’s interest in keeping its process confidential. In

weighing the interests of the public, the public does not need to know what BLM considers a key

determining factor in its FMV analysis and calculation and the reasoning supporting that

analysis. This is the kind of non-public, qualitative information that would undermine the

competitive bidding process. Plaintiffs’ inclusion of the two paragraphs is intended to show that

“an assertion the defendant agencies made to the public in their environmental analysis is at odds

with how BLM privately evaluated the coal market in the FMV analysis.” 28 The level of detail in

the highlighted portions is not necessary to make this point. Simply asserting that the FMV

Analysis considered a change in supply and demand to be an important factor affecting price

changes should be sufficient.

           Therefore, if Plaintiffs want more of the First Paragraph to be public, they may remove

the portions highlighted above and may only assert that the change in supply and demand was

considered an important factor affecting price changes.

                   The Second Paragraph contains some sensitive quantitative and
                   qualitative information that must be either sealed or removed.

           In the Second Paragraph, Plaintiffs make specific statements, highlighted here, containing

quantitative data provided from the FMV Analysis:




28
     Response at 2–3.



                                                                                                     7
 Case 2:16-cv-00168-DN Document 147 Filed 06/15/21 PageID.3813 Page 8 of 11




           These statements provide quantitative, specific results of BLM calculations. Plaintiffs’

contention that such data may be reproduced based on publicly available information 29 does not

change the fact that BLM’s results from the analysis are provided, and any competitive bidder

could reproduce the results and learn how BLM calculates such figures. Additionally, removing

this language only minimally affects Plaintiffs’ concluding statement, which maintains its

coherence and will still effectively provide the public with sufficient information regarding this

“quarrel over the legal sufficiency of the agencies’ public-facing environmental analysis.” 30 All

of footnote 160 is also privileged, as it provides clear quantitative data from the FMV Analysis.

           Additionally, the Second Paragraph contains a direct reference to, and provides the

findings of, the FMV Analysis and is privileged:




           Plaintiffs argue that the looming                                   was publicly

available information and have provided news articles supporting their assertion. 31 Therefore, if

Plaintiffs want the statement regarding the                                       to be unredacted,




29
     Response at 5.
30
     Response at 3.
31
     Response at 5.



                                                                                                      8
Case 2:16-cv-00168-DN Document 147 Filed 06/15/21 PageID.3814 Page 9 of 11




they need to remove the attribution to the FMV Analysis (both in the highlighted text and

footnote 159) and instead cite a publicly available source supporting the assertion.

        The highlighted portion of footnote 162 is also privileged, because it provides clear

statements of BLM’s reasoning from the FMV Analysis, which constitutes sensitive qualitative

data:

               162 See WildEarth Guardians, 870 F.3d at 1235.




                                                                        See, e.g., 80 Fed. Reg.

               10,683 (Feb. 27, 2015) (announcing availability of supplement EIS for the Greens

               Hollow lease on federal public lands) . . .

        Therefore, if Plaintiffs want more of the Second Paragraph to be public, they may entirely

remove the portions highlighted above and the corresponding footnotes. Removal of the

language may require some rewriting of the paragraph.

                                         CONCLUSION

        The First and Second Paragraphs in Plaintiffs’ Opening Brief contain both privileged and

non-privileged information. The Plaintiffs’ may either remove the privileged information so the

entirety of the Opening Brief may be public as outlined in this Order, or Plaintiffs’ may file a




                                                                                                   9
Case 2:16-cv-00168-DN Document 147 Filed 06/15/21 PageID.3815 Page 10 of 11




redacted version of an updated sealed Opening Brief in which the privileged information

identified here is redacted.

                                             ORDER

           IT IS HEREBY ORDERED that the Motion to Seal Plaintiffs’ Opening Brief 32 is

GRANTED in part. Federal Defendants’ Motion for Leave to File Under Seal Plaintiff’s

Opposition to Motion to Seal and Federal Defendants’ Reply in Support of Motion to Seal 33 is

also GRANTED. Plaintiffs’ proposed alterations to their sealed order and redacted public

opening briefs shall be sent to Defendants by June 7, 2021. If agreement is reached, the sealed

and redacted public opening briefs shall be filed forthwith.

           IT IS FURTHER ORDERED that on or before June 7, 2021, the parties shall meet,

confer, agree on a redacted version of this order, and send the redacted version to

dj.nuffer@utd.uscourts.gov.

           Signed May 24, 2021.

                                              BY THE COURT


                                              ________________________________________
                                              David Nuffer
                                              United States District Judge




32
     Docket no. 133, filed Apr. 19, 2021.
33
     Docket no. 137, filed May 13, 2021.



                                                                                                  10
Case 2:16-cv-00168-DN Document 147 Filed 06/15/21 PageID.3816 Page 11 of 11

                               United States District Court
                                      for the
                                 District of Utah
                                  May 24, 2021

            ******MAILING CERTIFICATE OF THE CLERK******

RE:    WildEarth Guardians v. Zinke et al
       2:16cv168 DN

       Neil Levine
       PUBLIC JUSTICE
       4404 ALCOTT ST
       DENVER, CO 80211

       Samantha Ruscavage-Barz
       WILDEARTH GUARDIANS
       301 N GUADALUPE ST STE 201
       SANTA FE, NM 87501

       Arwyn Carroll
       US DEPARTMENT OF JUSTICE (7611)
       PO BOX 7611
       BEN FRANKLIN STATION
       WASHINGTON, DC 20044

       Leilani Elizabeth Doktor
       US DEPARTMENT OF JUSTICE
       150 M ST NE
       WASHINGTON, DC 20002

       Anthony L. Rampton
       UAH ATTORNEY GENERAL'S OFFICE
       5110 STATE OFFICE BLDG
       PO BOX 142477
       SALT LAKE CITY, UT 84111-2477

       Alison D. Garner
       DORSEY & WHITNEY LLP
       111 S MAIN ST 21ST FL
       SALT LAKE CITY, UT 84111-2176

       Michael Drysdale
       DORSEY & WHITNEY LLP
       50 S SIXTH ST STE 1500
       MINNEAPOLIS, MN 55402
_____________________________________________

Aimee Trujillo
